R. B. Burns, J.
Klockner is one of the domestic intermediaries referred to in City of Detroit v. Kenwal Products Corporation (1968), 14 Mich App 657. Appellant imported a large quantity of steel wire which was received at the Detroit Marine Terminal. Under terms of a contract with Ewald Steel Sales & Supply Company, Klockner was to truck the wire to a field warehouse in Detroit where it was to remain until Ewald withdrew it. Approximately *664half of the steel was delivered to the field warehouse when Ewald ■ notified appellant that the steel was unacceptable because of damage and failure to meet Ewald’s specifications. Klockner ceased further deliveries and instructed its insurance carriers to sell the steel to salvagers. The city of Detroit placed a taxable valuation on the steel wire which was situated in the field warehouse on tax day. The steel located in the Detroit Marine Terminal was not assessed.
The City having conceded that Klockner is the importer of the steel wire, the question thus becomes, has the wire lost its character as an import?
Appellee contends that the transfer of possession by delivery to the warehouse being used by Ewald constituted such a loss of character. We find no merit in this argument.
Brown v. Maryland (1827), 25 US (12 Wheat) 419 (6 L Ed 678), and related cases indicated that nothing less than a sale or breaking of the “package” will alter the character of goods which have been imported for resale (as opposed to being imported for current inventory in the manufacturing process*). Neither of these events occurred in the ease at hand. The steel wire never having been accepted by Ewald remained under the control of the importer (Klockner) in the form and shape in which it was brought into the country and as such was immune from taxation.
The fact that the steel was temporarily stored in Ewald’s warehouse does not affect the outcome of this case. Storage of imports in warehouses other than those belonging to the importer does not destroy the character of the imports. Southern Pac. *665Co. v. City of Calexico (SD Cal, 1923), 288 F 634, 642.
The order of the tax commission is vacated..
T. Gr. Kavanagh, P. J., and Fitzgerald, J;, concurred.

 See Youngstown Sheet & Tube Company v. Sowers (1959), 358 US 534 (79 S Ct 383, 3 L Ed 2d 490).